         Case 20-30967 Document 972 Filed in TXSB on 12/03/20 Page 1 of 19




                         UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

                                             §
In re:                                       §   Chapter 11
                                             §
WATSON GRINDING &                            §   Case No. 20-30967
MANUFACTURING CO.,                           §
                                             §
               Debtor.                       §
                                             §
In re:                                       §   Chapter 11
                                             §
WATSON VALVE SERVICES, INC.,                 §   Case No. 20-30968
                                             §
               Debtor.                       §
                                             §

           EMERGENCY MOTION FOR AN ORDER (1) CONDITIONALLY
        APPROVING DISCLOSURE STATEMENT; (2) SCHEDULING PLAN
    CONFIRMATION HEARING; (3) ESTABLISHING VOTING DEADLINE AND
        PROCEDURES FOR FILING OBJECTIONS TO CONFIRMATION; (4)
TEMPORARILY ALLOWING CERTAIN CLAIMS FOR VOTING PURPOSES ONLY;
 (5) APPROVING FORM OF BALLOTS; (6) ESTABLISHING SOLICITATION AND
TABULATION PROCEDURES; AND (7) REDUCING NOTICE PERIOD PURSUANT
                             TO RULES 2002(b) AND 9006(c)
     (Relates to Case No. 20-30967, Doc. No. 971 and Case No. 20-30968, Doc. No. 443)

         IF YOU OBJECT TO THE RELIEF REQUESTED, YOU MUST RESPOND
         IN WRITING, SPECIFICALLY ANSWERING EACH PARAGRAPH OF
         THIS PLEADING, UNLESS OTHERWISE DIRECTED BY THE COURT,
         YOU MUST FILE YOUR RESPONSE WITH THE CLERK OF THE
         BANKRUPTCY COURT WITHIN TWENTY-ONE DAYS FROM THE
         DATE YOU WERE SERVED WITH THIS PLEADING. YOU MUST SERVE
         A COPY OF YOUR RESPONSE ON THE PERSON WHO SENT YOU THE
         NOTICE; OTHERWISE, THE COURT MAY TREAT THE PLEADING AS
         UNOPPOSED AND GRANT THE RELIEF REQUESTED.

         EMERGENCY RELIEF HAS BEEN REQUESTED. IF THE COURT
         CONSIDERS THE MOTION ON AN EMERGENCY BASIS, THEN YOU
         WILL HAVE LESS THAN 21 DAYS TO ANSWER. IF YOU OBJECT TO
         THE REQUESTED RELIEF OR IF YOU BELIEVE THAT THE
         EMERGENCY CONSIDERATION IS NOT WARRANTED, YOU SHOULD
         FILE AN IMMEDIATE RESPONSE.



                                         1
10841468v2
       Case 20-30967 Document 972 Filed in TXSB on 12/03/20 Page 2 of 19




       A TELEPHONIC HEARING WILL BE CONDUCTED ON THIS MATTER
       ON DECEMBER 4, 2020 AT 1:00 P.M. (CST). OBJECTIONS MUST BE
       FILED BY DECEMBER 4, 2020 at 8:00 A.M. (CST).

       PLEASE NOTE THAT ON MARCH 24, 2020, THROUGH THE ENTRY OF
       GENERAL ORDER 2020-10, THE COURT INVOKED THE PROTOCOL
       FOR EMERGENCY PUBLIC HEALTH OR SAFETY CONDITIONS.

       IT IS ANTICIPATED THAT ALL PERSONS WILL APPEAR
       TELEPHONICALLY AND ALSO MAY APPEAR VIA VIDEO AT THIS
       HEARING. AUDIO COMMUNICATION WILL BE BY USE OF THE
       COURT’S REGULAR DIAL-IN NUMBER. THE DIAL-IN NUMBER IS +1
       (832) 917-1510. YOU WILL BE RESPONSIBLE FOR YOUR OWN LONG-
       DISTANCE CHARGES. YOU WILL BE ASKED TO KEY IN THE
       CONFERENCE ROOM NUMBER. JUDGE ISGUR’S CONFERENCE
       ROOM NUMBER IS 954554.

       PARTIES MAY PARTICIPATE IN ELECTRONIC HEARINGS BY USE OF
       AN INTERNET CONNECTION. THE COURT UTILIZES GOTOMEETING
       FOR ALL VIDEO HEARING. TO CONNECT TO A HEARING, YOU MAY
       CONNECT USING THE LINK ON JUDGE ISGUR’S HOMEPAGE ON THE
       SOUTHERN DISTRICT OF TEXAS WEBSITE OR CONNECT DIRECTLY
       VIA THE GOTOMEETING APP.

       TO CONNECT TO A HEARING, YOU SHOULD ENTER THE MEETING
       CODE “JudgeIsgur”. IT IS RECOMMENDED THAT YOU DOWNLOAD
       THE FREE GOTOMEETING APP ON EACH DEVICE THAT WILL BE
       USED TO CONNECT TO A HEARING. CONNECTING VIA WEB
       BROWSER ONLY MAY LIMIT THE AVAILABILITY OF SOME
       GOTOMEETING FEATURES.

       ONCE CONNECTED TO GOTOMEETING, A PARTICIPANT MUST
       CLICK THE SETTING ICON IN THE UPPER RIGHT CORNER AND
       ENTER YOUR NAME UNDER THE PERSONAL INFORMATION
       SETTING.

       REPRESENTED         PARTIES      SHOULD      ACT     THROUGH        THEIR
       ATTORNEY.

To the Honorable Marvin Isgur,
United States Bankruptcy Judge:

       The January 24 Claimants’ Committee (the “Committee” or the “Plan Proponent”) files

this Emergency Motion for an Order (1) Conditionally Approving Disclosure Statement; (2)

Scheduling Plan Confirmation Hearing; (3) Establishing Voting Deadline and Procedures for

                                            2
10841468v2
       Case 20-30967 Document 972 Filed in TXSB on 12/03/20 Page 3 of 19




Filing Objections to Confirmation; (4) Temporarily Allowing Certain Claims for Voting Purposes

Only; (5) Approving Form of Ballots; (6) Establishing Solicitation and Tabulation Procedures; and

(7) Reducing Notice Period Pursuant to Rules 2002(b) and 9006(c) (the “Motion”).

                                         BACKGROUND

       1.      On February 6, 2020, Watson Grinding & Manufacturing Co. (the “WGM”) and

Watson Valve Services, Inc. (“WVS” and with WGM, the “Debtors”) each filed a voluntary

petition for relief under Chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”).

The WGM and WVS cases are not being jointly administered.

       2.      On February 10, 2020, the Court ordered the appointment of the Committee to

represent parties with claims arising out of the pre-petition explosion at the Debtor’s facility

(WGM Case, Doc. No. 25). On February 21, 2020, the United States Trustee filed a notice of

appointment of the members of the Committee (WGM Case, Doc. No. 89). The Committee is

only appointed in the WGM case.

       3.      On May 28, 2020, the Court entered the Order Recognizing Pending Litigation

Complaints as Proofs of Claim (WGM Case, Doc. No. 310; WVS Case, Doc. No. 200) (the

“Litigation Order”). Pursuant to this Order, the Debtors agreed that the plaintiffs in over 100

lawsuits that had been filed in state court and removed by the Debtors to Bankruptcy Court would

not have to file proofs of claim (the “Plaintiff Claims”).

       4.      On December 3, 2020, the Committee filed the First Amended Combined

Disclosure Statement and Joint Plan of Liquidation of Watson Grinding & Manufacturing Co. and

Watson Valve Services, Inc. Under Chapter 11 of the Bankruptcy Code Filed by the January 24

Claimants Committee (the “Plan” and the “Disclosure Statement,” as applicable) (WGM Case,

Doc. No. 971, WVS Case, Doc. No. 443).



                                                  3
10841468v2
       Case 20-30967 Document 972 Filed in TXSB on 12/03/20 Page 4 of 19




                                    RELIEF REQUESTED

   A. Request to Reduce Notice Period Pursuant to Rules 2002(b) and 9006(c)

       5.      As part of the global compromises embodied in the Plan, the Committee agreed to

John Watson’s request to seek an order from this Court reducing the 28-day notice period in Rule

2002(b) in order to allow both the Confirmation Hearing and the Effective Date to occur on or

prior to December 31, 2020. Pursuant to Rule 9006(c) the 28-day notice period of the deadline to

object to confirmation may be reduced for cause. On the Effective Date of the Plan, Watson Valve

will transfer $1,000,000 to the Liquidating Trust for Watson Grinding. There will be significant

income tax savings to Watson Valve and its equity holders if this $1,000,000 payment is made

prior to December 31, 2020. In light of the fact that General Unsecured Claims against both estates

will be paid in full and the Committee represents the vast majority of January 24 Claims who are

primarily impacted by the compromise allowing the General Unsecured Claims to be paid,

creditors entitled to vote will not be significantly prejudiced by reducing the notice period as set

forth below to 20 days from solicitation to the voting and confirmation objection deadline.

   B. Overview

       6.      The following table summarizes the proposed schedule for the combined hearing

on final approval of the Disclosure Statement and confirmation of the Plan sought in this Motion:

                     Event                                          Deadline
 Voting Record Date                                            December 18, 2020
 Hearing on Conditional Approval of                        December 4, 2020 at 1:00 p.m.
 Disclosure Statement
 Commencement of Plan Solicitation and                    No later than December 8, 2020
 Mailing of Combined Notice
 Plan Supplement Filing Deadline                               December 18, 2020
 Plan Voting Deadline and Deadline to Object                 December 28 at 5:00 p.m.
 to Disclosure Statement and Confirmation




                                                 4
10841468v2
       Case 20-30967 Document 972 Filed in TXSB on 12/03/20 Page 5 of 19




 Combined Hearing on Final Approval of                   December 30, 2020 at 9:00 a.m.
 Disclosure Statement and Confirmation of
 Plan

       7.      Listed below are the attachments and exhibits cited in this Motion:

                   Form/Notice                                      Exhibit
 Cover Letter and Ballot for Plaintiff Claims                       Exhibit 1
 (Includes Class 3 and Class 4 Claims)
 Ballot for Class 3 (January 24 Claims against                      Exhibit 2
 Watson Grinding for which a proof of claim
 was filed but is not one of the Plaintiff
 Claims)
 Ballot for Class 4 (Minor Damage Claims                            Exhibit 3
 against Watson Grinding)
 Ballot for Class 5 (General Unsecured Claims                       Exhibit 4
 against Watson Grinding)
 Ballot for Class 6 (Indemnity Claims against                       Exhibit 5
 Watson Grinding)
 Ballot for Class 7 (Interests in Watson                            Exhibit 6
 Grinding)
 Ballot for Class 10 (January 24 Claims                             Exhibit 7
 against Watson Valve for which a proof of
 claim was filed but is not one of the Plaintiff
 Claims)
 Ballot for Class 11 (Minor Damage Claims                           Exhibit 8
 against Watson Valve)
 Ballot for Class 12 (General Unsecured                             Exhibit 9
 Claims against Watson Valve)
 Ballot for Class 13 (Indemnity Claims against                      Exhibit 10
 Watson Valve)
 Ballot for Class 14 (Interests in Watson                           Exhibit 11
 Valve)
 Notice of Non-Voting Status                                        Exhibit 12
 Notice of Confirmation Hearing and Final                           Exhibit 13
 Approval of Disclosure Statement




                                                   5
10841468v2
          Case 20-30967 Document 972 Filed in TXSB on 12/03/20 Page 6 of 19




   C. Conditional Approval of the Disclosure Statement

          8.    Section 1128(a) of the Bankruptcy Code provides, “[a]fter notice, the court shall

hold a hearing on confirmation of a plan.” In addition, Bankruptcy Rule 3017(c) provides, “[o]n

or before approval of the disclosure statement, the court shall fix a time within which the holders

of claims and interests may accept or reject the plan and may fix a date for the hearing on

confirmation.” Section 105(d)(2)(B)(vi) of the Bankruptcy Code provides that the Court may

combine the hearing on approval of the disclosure statement with the hearing on confirmation of

the related plan. See 11 U.S.C. § 105(d)(2)(B)(vi).

          9.    Bankruptcy Rules 2002(b), 2002(d), and 3017(a) require twenty-eight (28) days’

notice be given by mail to all creditors and shareholders of the time fixed for filing objections to,

and the hearing to consider approval of, a disclosure statement or confirmation of a plan of

reorganization, subject to the Court’s discretion to shorten such period under Bankruptcy Rule

9006(c)(1), and Bankruptcy Rule 3020(b) provides “[a]n objection to confirmation of the plan

shall be filed and served on the debtor, the trustee, the proponent of the plan, any committee

appointed under the Code, and any other entity designated by the court, within a time fixed by the

court.”

          10.   Contemporaneously with the filing of a disclosure statement and proposed plan, the

Complex Chapter 11 Procedures authorize the plan proponent to request “(1) conditional approval

of the disclosure statement; (2) approval of solicitation procedures; (3) scheduling of a hearing on

shortened notice to consider conditional approval of the proposed disclosure statement; and (4) the

scheduling of a joint hearing to consider final approval of the adequacy of the disclosure statement

and confirmation of the proposed plan.” Complex Chapter 11 Procedures ¶ 37. The Complex

Chapter 11 Procedures further provide that all motions requesting a combined hearing must


                                                 6
10841468v2
       Case 20-30967 Document 972 Filed in TXSB on 12/03/20 Page 7 of 19




identify the proposed balloting agent, identify any voting procedures in addition to those required

by the procedures, and identify the proposed combined hearing date. Id. ¶ 38.

       11.     By this Motion, the Plan Proponent requests conditional approval of the Disclosure

Statement on shortened notice in accordance with the Complex Case Procedures. The Plan

Proponent will commence solicitation of the Plan and mailing of the notice of the combined

hearing by no later than December 8, 2020. The Plan Proponent seeks by this Motion to have the

Court set December 28, 2020 as the objection deadline. The Plan Proponent requests the Court

schedule a combined hearing on December 30, 2020. The proposed schedule affords 20 days’

notice of the deadline to file objections to confirmation and final approval of the disclosure

statement. For the reasons set forth above, the Committee requests that the Court shorten the 28-

day notice period required under the Bankruptcy Rules.

   D. The Disclosure Statement Contains Adequate Information

       12.     A court has broad discretion to determine what constitutes “adequate information”

for the purpose of satisfying section 1125 of the Bankruptcy Code. See, e.g., Oneida Motor

Freight, Inc. v. United Jersey Bank, 848 F.3d 414, 417 (3d Cir. 1988) (“From the legislative history

of section 1125 we discern that adequate information will be determined by the facts and

circumstances of each case.”); Mabey v. Sw. Elec. Power Co. (In re Cajun Elec. Power Coop.,

Inc.), 150 F.3d 503, 518 (5th Cir. 1998) (“The legislative history of § 1125 indicates that, in

determining what constitutes ‘adequate information’ with respect to a particular disclosure

statement, ‘both the kind and form of information are left essentially to the judicial discretion of

the court’ and that ‘the information required will necessarily be governed by the circumstances of

the case.’”) (internal citations omitted), cert. denied, 526 U.S. 1144 (1999); Tex. Extrusion Corp.

v. Lockheed Corp. (In re Tex. Extrusion Corp.), 844 F.2d 1142, 1157 (5th Cir. 1988) (“The



                                                 7
10841468v2
       Case 20-30967 Document 972 Filed in TXSB on 12/03/20 Page 8 of 19




determination of what is adequate information is subjective and made on a case by case basis. This

determination is largely within the discretion of the bankruptcy court.”).

       13.     Congress intended that courts exercise their grant of discretion to tailor the

disclosure made in connection with a chapter 11 plan while recognizing the broad range of

businesses in which debtors engage and the circumstances accompanying chapter 11 cases. See

H.R. Rep. No. 595, at 408-09 (1977), as reprinted in 1978 U.S.C.C.A.N. 5963, 6394-65.

Accordingly, a court’s determination of the adequacy of information in a disclosure statement must

occur on a case-by-case basis, focusing on the unique facts and circumstances of each case. See S.

Rep. No. 95-989, at 121 (1978), as reprinted in 1978 U.S.C.C.A.N, 57878, 5907 (stating that “the

information required will necessarily be governed by the circumstances of the case.”).

       14.     In making a determination as to whether a disclosure statement contains adequate

information as required by section 1125 of the Bankruptcy Code, courts typically look for

disclosures related to topics such as:

               a. the events that led to the filing of a bankruptcy petition;

               b. the relationship of the debtor with its affiliates;

               c. a description of the available assets and their value;

               d. the company’s anticipated future;

               e. the source of information stated in the disclosure statement;

               f. the debtors’ condition while in chapter 11;

               g. claims asserted against the debtor;

               h. the estimated return to creditors under a chapter 7 liquidation;

               i. the future management of the debtor;

               j. the chapter 11 plan or a summary thereof;

               k. financial information, valuations, and projections relevant to a creditor’s
                  decision to accept or reject the chapter 11 plan;

                                                  8
10841468v2
       Case 20-30967 Document 972 Filed in TXSB on 12/03/20 Page 9 of 19




               l. information relevant to the risks posed to creditors under the plan;

               m. the actual or projected realizable value from recovery of preferential or
                  otherwise avoidable transfers;

               n. litigation likely to arise in a nonbankruptcy context; and

               o. tax attributes of the debtor.

See In re U.S. Brass Corp., 194 B.R. 420, 424–25 (Bankr. E.D. Tex. 1996); see also In re Scioto

Valley Mortg. Co., 88 B.R. 168, 170–71 (Bankr. S.D. Ohio 1988) (listing the factors courts have

considered in determining the adequacy of information provided in a disclosure statement). This

list of factors is not meant to be exclusive, nor must a disclosure statement provide all the

information on the list—rather, the court must decide what information is appropriate in each case.

See In re Ferretti, 128 B.R. 16, 18-19 (Bankr. D.N.H. 1991) (adopting similar list); see also In re

Phoenix Petroleum Co., 278 B.R. 385, 393 (Bankr. E.D. Pa. 2001) (making use of a similar list of

factors but cautioning that “no one list of categories will apply in every case”).

       15.     The information provided in the Disclosure Statement is sufficient in type and detail

to enable creditors and equity security holders to make an informed judgment about the Plan, as

required by Section 1125(a) of the Bankruptcy Code. The Disclosure Statement thoroughly

discusses (i) the history of the Debtors, (ii) the major events during the bankruptcy cases, (iii) the

terms of the Plan, (iv) tax implications of the Plan on certain creditor and equity interest classes,

(v) alternatives to the Plan, including liquidation under Chapter 7, (vi) the conditions to and means

of implementing the Plan, including the compromises with John Watson and Western and

Matheson embodied in the Plan and the creation of a liquidating trust and the appointment of the

Liquidating Trustee and the Watson Valve Trustee, and (vii) the feasibility of the Plan.

       16.     The Plan Proponent requests that the Court enter an order approving the Disclosure

Statement on a conditional basis. Conditional approval of the Disclosure Statement is appropriate


                                                  9
10841468v2
       Case 20-30967 Document 972 Filed in TXSB on 12/03/20 Page 10 of 19




in this case because it will allow the Plan Proponent to proceed with the solicitation and

confirmation of the Plan in an expeditious and economical manner. The Plan Proponent intends to

seek final approval of the Disclosure Statement at the combined hearing with Plan confirmation.

   E. Voting Deadline and Voting Record Date

       17.     Pursuant to Bankruptcy Rule 3017(c), at the time of or before the approval of the

Disclosure Statement, “the court shall fix a time within which the holders of claims and interests

may accept or reject the plan.” The Plan Proponent requests that the Court establish December 28,

2020 at 5:00 p.m. Central Standard Time (the “Voting Deadline”) as the deadline by which all

ballots accepting or rejecting the Plan be must be actually received by the voting and solicitation

agent (the “Solicitation Agent”).

       18.     The Plan Proponent further requests that the Court establish December 18, 2020

(the “Voting Record Date”) as the record date for determining the holders of Claims that may vote

on the Plan.

       19.     The Plan Proponent proposes that, to be counted as a vote to accept or reject the

Plan, each hard copy Ballot must be properly executed, completed, and delivered to the Solicitation

Agent: (i) by first-class mail (whether in the return envelope provided with each Ballot or

otherwise); (ii) by overnight courier; or by (iii) by hand delivery so that it is actually received by

the Solicitation Agent no later than the Voting Deadline.

       20.     In addition to accepting hard copy Ballots via first class mail, overnight courier,

and hand delivery, the Plan Proponent requests authorization to accept Ballots via electronic,

online transmissions, solely through a customized online balloting portal on the Solicitation

Agent’s website (the “E-Ballot Portal”). Parties entitled to vote may cast an electronic Ballot and

electronically sign and submit the Ballot instantly by utilizing the E-Ballot Portal (which allows a



                                                 10
10841468v2
        Case 20-30967 Document 972 Filed in TXSB on 12/03/20 Page 11 of 19




holder to submit an electronic signature). The encrypted ballot data and audit trail created by such

electronic submission shall become part of the record of any Ballot submitted in this manner and

the creditor’s electronic signature will be deemed to be immediately legally valid and effective.

   F. Temporary Allowance of Plaintiff Claims for Voting Purposes Only, and Approval of
      Form of Ballot and Voting Procedures for Plaintiff Claims, January 24 Claims, and
      Minor Damage Claims.

        21.     The Plaintiff Claims may include as many as 2,000 individual plaintiffs. The

Plaintiff Claims include different categories of injuries (wrongful death, personal injury, damage

to real property and personal property) and within those categories the severity of the injuries

varies significantly. For example, one home may have been completely destroyed and condemned

as a result of the explosion while a home across the street may have suffered only minor damage.

Individual plaintiffs may have sustained both property damage and personal injuries. In light of

the volume and complexity of the Plaintiff Claims, it is not practical for the Court to estimate

individual claims for purposes of allowance under Section 502(c). The claims estimation process

is intended to expedite the bankruptcy process, but in this case an estimation proceeding for 2,000

individual plaintiffs would unnecessarily delay the bankruptcy process and confirmation of the

Plan.

        22.    Pursuant to Rule 3018(a), the Plan Proponent requests that the Court approve the

following categorical method of temporarily allowing Plaintiff Claims in fixed amounts solely for

the purpose of voting on the Plan. The amounts proposed are for voting purposes only and the

Order approving this Motion (and any ballot submitted with respect to the Plan) shall not constitute

a factual admission or a judicial admission by the Committee, the Holder of any January 24 Claim,

or their counsel as to (a) the actual value of any January 24 Claim, (b) the relative value of the

different types of January 24 Claims described below, (c) whether future treatment is appropriate



                                                11
10841468v2
         Case 20-30967 Document 972 Filed in TXSB on 12/03/20 Page 12 of 19




for the Holder of any Personal Injury or Mental Anguish Claim, or (d) any other claim or defense

that could be asserted by the Holder of a January 24 Claim. These temporarily allowed amounts

for voting purposes shall not be construed as a judicial determination or opinion of the actual value

of any particular January 24 Claim.

          23.     Further, the Plan Proponent requests that the Court include in any order approving

this Motion a protective order under Fed. R. Bankr. P. 7026(c) in any litigation regarding the

January 24 Claims that prohibits discovery regarding the claim estimates stated below or any ballot

submitted with respect to the Plan (by deposition, document production or otherwise), and

prohibits the use of the claim estimates and any ballot submitted with respect to the Plan for any

purpose, including during discovery, mediation or trial.

          24.     Lead counsel in each of the adversary proceedings will submit a master ballot in

which they must identify the name of each plaintiff in their lawsuit along with the nature and

severity of their injuries. Based on those responses, Plaintiff Claims will be temporarily allowed

in the following amounts based on the nature of the claim and severity of the injury:

    Nature and Severity of Injury                          Allowed Amount for Voting Purposes Only

    Wrongful Death                                         $15,000,000

    Personal Injury (Category A)1                          $750,000

    Personal Injury (Category B)2                          $350,000

    Mental Anguish with Treatment                          $150,000

    Mental Anguish without Treatment                       $25,000

    Residence (Total Loss)                                 $200,000


1
  Category A personal injury claims must include physician treatment and a physical injury with one of the
following: (i) broken bone(s), (ii) surgery, (iii) hospitalization or (iv) documented hearing loss
2
  Category B personal injury claims must include physician treatment and a physical injury, but such injury did not
result in broken bone(s), surgery, hospitalization or documented hearing loss.

                                                         12
10841468v2
         Case 20-30967 Document 972 Filed in TXSB on 12/03/20 Page 13 of 19




    Real or Personal Property (Large Damage)            $100,000

    Real or Personal Property (Small Damage)            $25,000

    Business (Total Loss)                               $1,000,000

    Business (Large Damage)                             $500,000

    Business (Small Damage)                             $100,000

    “Minor Damage Claims”3                              $5,000


          25.    Rather than sending 2,000 individual ballots to the plaintiffs in the pending

lawsuits, the Plan Proponent proposes to send a master ballot to the lead plaintiffs’ lawyer in each

pending lawsuit. The ballot will be sent electronically and include the native Excel file. The

plaintiffs’ lawyer will be responsible for completing and submitting the master ballot on behalf of

all clients they represent in that lawsuit. Two ballots may be submitted for each lawsuit—one

listing all of the plaintiffs who accept the plan and one listing all of the plaintiffs that reject the

plan. The master ballot will automatically calculate the total number of claims being voted and

the aggregate value of those claims based on the amounts assigned to the categories above.

          26.    Attached hereto as Exhibit 1 is a copy of the proposed master ballot, along with a

cover letter providing instructions on how to complete the ballot. The master ballot will only be

used for the Plaintiff Claims (i.e. January 24 Claims which are the subject of a pending lawsuit).

          27.    A number of Class 3 and 10 January 24 Claims were filed that are not represented

in any of the lawsuits. All Holders of Class 3 and 10 January 24 Claims who filed a proof of claim

but are not parties to a pending lawsuit will receive the standard form ballot which is attached

hereto as Exhibits 2 and 7. This form of ballot to be sent to Holders of Class 3 and 10 January 24


3
  "Minor Damage Claim" is any claim for less than $5,000. A claimant whose damages exceed $5,000 may elect to
be treated as a "Minor Damage Claim" under the Plan. These Minor Damage Claims are separately classified under
the Plan.

                                                      13
10841468v2
       Case 20-30967 Document 972 Filed in TXSB on 12/03/20 Page 14 of 19




Claims includes an opt-in provision which would allow them to agree to have their claim classified

and treated as a Class 4 and 11 Minor Damage Claim. All Holders of Class 4 and 11 Minor

Damage Claims will receive the form of ballot attached hereto as Exhibits 3 and 8.

   G. Approval of Other Form of Ballots, Notice of Non-Voting Status, and Notice of
      Combined Hearing on Final Approval of Disclosure Statement and Plan
      Confirmation.

       28.     Holders of Class 5 General Unsecured Claims against Watson Grinding will receive

the form of ballot attached hereto as Exhibit 4. As part of the compromise embodied in the Plan,

Matheson Tri-Gas, Inc. (“Matheson”) will receive a Class 5 ballot in the amount of $1,000,000 on

account of the Allowed Matheson Contractual Indemnity Claim.

       29.     Holders of Class 12 General Unsecured Claims against Watson Valve will receive

the form of ballot attached hereto as Exhibit 9.

       30.     Holders of Class 6 Indemnity Claims against Watson Grinding will receive the form

of ballot attached hereto as Exhibit 5.

       31.     Holders of Class 13 Indemnity Claims against Watson Valve will receive the form

of ballot attached hereto as Exhibit 10. As part of the compromise embodied in the Plan, Matheson

will receive a Class 13 ballot in the amount of $5,000,000, which claim is being temporarily

allowed solely for voting purposes.

       32.     Holders of Class 7 Interests in Watson Grinding will receive the form of ballot

attached hereto as Exhibit 6. Holders of Class 14 Interests in Watson Valve will receive the form

of ballot attached hereto as Exhibit 11.

       33.     The Plan provides that Class 1 (Secured Claims against Watson Grinding), Class 2

(Other Priority Claims against Watson Grinding), Class 8 (Secured Claims against Watson Valve),

and Class 9 (Other Priority Claims against Watson Valve) are unimpaired and deemed to accept



                                                   14
10841468v2
       Case 20-30967 Document 972 Filed in TXSB on 12/03/20 Page 15 of 19




the Plan. See 11 U.S.C. § 1126(f). The Plan Proponent proposes to send the Holders of Claims in

these non-voting classes a copy of the Notice of Non-Voting Status attached hereto as Exhibit 12.

          34.   Claimants in all classes will receive a copy of the Notice of Combined Hearing on

Final Approval of Disclosure Statement and Confirmation of the Plan which is attached hereto as

Exhibit 13.

          35.   The Plan Proponent will make a copy of the Plan and Disclosure Statement and this

Order available on the Solicitation Agent’s website.

          36.   The Plan Proponent will commence solicitation of the Plan by no later than

December 8, 2020. The Plan Proponent may make non-substantive modifications to the Plan,

Disclosure Statement and other documents prior to solicitation in order to insert dates and

deadlines or make corrections or modifications of a typographical, conforming and/or ministerial

nature.

   H. Procedures for Vote Tabulation

          37.   Other than the master ballots and temporary allowance for Plaintiff Claims

discussed above, the Plan Proponent proposes each Claim within a Class of Claims entitled to vote

to accept or reject the Plan be in an amount determined by the following procedures solely for

purposes of voting to accept or reject the Plan and not for the purpose of the allowance of, or

distribution on account of, any Claim:

   (a) if a Claim for which a proof of claim has been timely filed for unknown or undetermined
       amounts, or is wholly unliquidated, or contingent (as determined on the face of the claim
       or after a reasonable review of the supporting documentation by the Solicitation Agent),
       the claimant has not sought estimation, and such claim has not been allowed, such Claim
       shall be temporarily allowed solely for voting purposes only, and not for purposes of
       allowance or distribution, at $1.00;

   (b) if a Claim, for which a proof of claim was timely filed, is listed on the face of the proof of
       claim as contingent, unliquidated, or disputed in part, and the claimant has not sought
       estimation, such Claim is temporarily allowed in the amount that is liquidated, non-


                                                15
10841468v2
       Case 20-30967 Document 972 Filed in TXSB on 12/03/20 Page 16 of 19




       contingent, and undisputed for voting purposes only, and not for purposes of allowance or
       distribution;

   (c) if a Claim for which a proof of claim was timely filed or was listed in the Debtors’ filed
       Schedules in an amount that is liquidated, non-contingent, and undisputed, such Claim is
       allowed solely for voting in the amount set forth on the proof of claim or the Debtors’ filed
       Schedules;

   (d) if a Claim, for which a proof of claim was timely filed, is also listed in the Debtors’
       Schedules, then the proof of claim shall supersede the scheduled claim to the extent the
       proof of claim is liquidated, non-contingent, and undisputed;

   (e) if a Claim has been estimated or otherwise allowed for voting purposes by order of the
       Court, such Claim is temporarily allowed in the amount so estimated or allowed by the
       Court solely for voting purposes only, and not for purposes of allowance or distribution;

   (f) if a Claim is listed in the Debtors’ Schedules as contingent, unliquidated, or disputed and
       a proof of claim was not (i) filed by the applicable bar date for the filing of proofs of claim
       established by the Court; or (ii) deemed timely filed by an order of the Court prior to the
       Voting Deadline; such Claim shall be disallowed for voting purposes;

   (g) proofs of claim filed for $0.00 are not entitled to vote;

   (h) if an objection to Claim or request for estimation as to a Claim is filed at least ten (10) days
       before the Voting Deadline, such Claim is temporarily disallowed solely for voting
       purposes only and not for purposes of allowance or distribution, except to the extent and
       in the manner as may be set forth in such objection, or as ordered by the Court before the
       Voting Deadline;

   (i) for purposes of the numerosity requirement of section 1126(c) of the Bankruptcy Code
       separate Claims held by a single creditor in a particular Class shall be aggregated as if such
       creditor held one Claim against the Debtor in such Class, and the votes related to such
       Claims shall be treated as a single vote to accept or reject the Plan;

   (j) notwithstanding anything to the contrary contained herein, any creditor who has filed or
       purchased duplicate Claims within the same Voting Class shall be provided with only one
       Solicitation Package and one ballot for voting a single Claim in such Class, regardless of
       whether the Debtor has objected to such duplicate Claims; and

   (k) if a proof of claim has been amended by a later proof of claim that is filed on or prior to
       the Voting Record Date, the later filed amending claim shall be entitled to vote in a manner
       consistent with these tabulation rules, and the earlier filed claim shall be disallowed for
       voting purposes, regardless of whether any party in interest has objected to the earlier filed
       claim. Except as otherwise ordered by the Court, any amendments to proofs of claim after
       the Voting Record Date shall not be considered for purposes of these tabulation rules.




                                                 16
10841468v2
       Case 20-30967 Document 972 Filed in TXSB on 12/03/20 Page 17 of 19




       38.     In tabulating the Ballots, the Plan Proponent requests that the following rules

(“Tabulation Rules”) apply: (a) any Ballot that is properly completed, executed and timely returned

as directed, but does not indicate an acceptance or rejection of the Plan will not be counted as

either a vote to accept or a vote to reject the Plan; (b) any Ballot that is properly completed,

executed and timely returned as directed, and indicates both an acceptance and rejection of the

Plan will not be counted as either a vote to accept or a vote to reject the Plan; (c) any unsigned

Ballot will not be counted; (d) any Ballot cast by a party that is not entitled to vote will not be

counted as either a vote to accept or a vote to reject the Plan; (e) if more than one Ballot voting the

same claim is cast before the Voting Deadline, the last valid Ballot received before the Voting

Deadline will be deemed to reflect the voter’s intent and thus will supersede any prior Ballots; and

(f) Ballots received after the Voting Deadline will not be counted; provided that the Plan Proponent

may agree to extend the Voting Deadline. Further, the Plan Proponent, subject to a contrary order

of the Court, may waive any defects or irregularities as to any particular Ballot at any time, either

before or after the close of voting, and any such waivers will be documented in the Voting

Affidavit.

       39.     Any Class that contains Claims entitled to vote but no votes are returned for such

Class shall be deemed to have accepted the Plan.

       40.     Neither the Plan Proponent, nor the Solicitation Agent, nor any other entity will be

under any duty to provide notification of defects or irregularities with respect to delivered Ballots,

nor will any of them incur any liability for failure to provide such notification.

       41.     Further, the Plan Proponent, subject to a contrary order of the Court, may waive

any defects or irregularities as to any particular Ballot at any time, either before or after the close

of voting, and any such waivers shall be documented in the Voting Affidavit.



                                                  17
10841468v2
       Case 20-30967 Document 972 Filed in TXSB on 12/03/20 Page 18 of 19




          42.   The Tabulation Rules will establish a fair and equitable voting process and

therefore should be approved.

          43.   The Plan Proponent may seek further clarification from the Court on vote tabulation

and the solicitation process and retain the right to object or raise any issue with respect to any

Ballot.

   I. Establishment of Deadline for Filing Objections to Confirmation of the Plan and the
      Disclosure Statement

          44.   Any objections to confirmation of the Plan or final approval of the Disclosure

Statement (including any supporting memoranda) must be in writing and filed with the Clerk of

the Bankruptcy Court on or before December 28, 2020 at 5:00 p.m. Central Standard Time (the

“Objection Deadline”).

          45.   All objections not filed by the Objection Deadline shall be deemed waived.

          WHEREFORE, the Plan Proponent respectfully requests that this Court enter an Order

scheduling the hearing to consider confirmation of the Plan and final approval of the Disclosure

Statement and approving the form and manner of notice thereof and granting such other and further

relief as may be just and proper.

          Dated: December 3, 2020.

                                                     Respectfully submitted,

                                                     Porter Hedges LLP

                                              By:    /s/ Joshua W. Wolfshohl
                                                     Joshua W. Wolfshohl
                                                     State Bar No. 24038592




                                                18
10841468v2
       Case 20-30967 Document 972 Filed in TXSB on 12/03/20 Page 19 of 19




                                                    Aaron J. Power
                                                    State Bar No. 24058058
                                                    1000 Main Street, 36th Floor
                                                    Houston, Texas 77002
                                                    (713) 226-6000
                                                    (713) 228-1331 (fax)

                                                    Counsel to the January 24 Claimants
                                                    Committee


                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument was duly served
by electronic transmission to all registered ECF users appearing in the case on December 3, 2020.

                                                    /s/ Joshua W. Wolfshohl
                                                    Joshua W. Wolfshohl




                                               19
10841468v2
